DETAILED ACTION
Status of Claims
Claims 11-20 have been canceled.
Claims 1-10 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant canceled claims 11-20, directed to Group II of the Restriction Requirement. No arguments were made with respect to the Restriction Requirement. Examiner now examines claims 1-10, directed to Group I of the Restriction Requirement.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2019 is being considered by the examiner.

Claim Objections
Claim 7 objected to because of the following informalities:  Discloses “a slut” and “the slut”. It appears this is referring the “slot” from Applicant’s Specification.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2010/0225464) in view of Ahmed (US 2012/0169856).
Regarding Claim 1, Oda discloses A vehicle Message Managing Device (Abstract), comprising:
a tire sensor detecting an operation status of a tire, generating an operation message and transmitting the operation message outward, the tire sensor comprising: a storing mdouel storing the operation message; and a receiving module electrically connected to the storing module, wehreint he recieng moduel receives a vehicle service message and the storing module stores the vehicle service message, a tire snsor setting tool comprising a low frequency transceiver and a high frequency tranceivery, processing operation messages and transmitting the vehicle service message to the tire sensor through the low frequency transceiver, and writing the vehicle service message to the storing module (Oda: See at least Fig. 5 disclosing Tire sensor with various components capable of receiving and transmitting of tire sensor and RAM/ROM for storing information, paragraph [0002], [0011], [0015], [0059] disclosing various frequency ranges for tyransmission channels, [0070]).
However, Oda does not expressly provide for a tire sensor setting tool comprising a circuit board, a chip module, a memory, a power module and a display module, wherein the chip module is assembled on the circuit board, and the chip module is electrically connected to the memory, the power module and the display module, the memory stores a software program for processing the vehicle service message, the chip module executes an instruction of the software program, the instruction comprises: generating an user profile for storing the operation message vehicle service message; and transmitting the operation message vehicle service message to a remote server through the chip module.
Ahmed discloses a tire sensor setting tool comprising a circuit board, a chip module, a memory, a power module and a display module, wherein the chip module is assembled on the circuit board, and the chip module is electrically connected to the memory, the power module and the display module, the memory stores a software program for processing the vehicle service message, the chip module executes an instruction of the software program, the instruction comprises: generating an user profile for storing the operation message vehicle service message; and transmitting the operation message vehicle service message to a remote server through the chip module (Ahmed: Fig. 5 disclosing dealer name and adress, Fig. 6 discloisng customer name and address, Fig. 7B/7C disclosing tire type, Fig. 8 disclosing tire number registration for DOT number, Fig 10, 11,   paragraph [0005], [0011], [0020],  [0051] disclosing dealers address info when setting up an account, [0024] disclosing transmitting the information to the remote server, [0027], [0060] disclosing creating an account and storing various customer/tire information; [0031] disclosing integrated circuit, memory, etc.; [0022] disclosing USB to help charge device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire sensor communication system of Oda to include the generated profile and transmitting of messages to remote server of the tire sensor setting tool including various components as taught in Ahmed because it would have allowed for efficient capture and distribution of information related to tires/tire registration. See at least Ahmed: paragraph [0003]-[0008].

Regarding Claim 2, Oda and Ahmed teach or suggest all of the limitations of claim 1. Additionally, Ahmed discloses wherein the vehicle service message comprises a vehicle message, a tire message and a vehicle service preference message (See at least Fig. 5 disclosing dealer name and address, Fig. 6 disclosing customer name and address, Fig. 7B/7C disclosing tire type, Fig. 8 disclosing tire number registration for DOT number, Fig 10, 11,   paragraph [0005], [0051] disclosing dealers address info when setting up an account, [0027]).

Regarding Claim 3, Oda and Ahmed teach or suggest all of the limitations of claim 2. Additionally, Ahmed discloses wherein the tire message comprises a tire ID, the vehicle service preference message comprises a tire buyer name, a tire seller name, a tire buyer address and a tire seller address, wherein the tire ID, the tire buyer name, the tire seller name, the tire buyer address and the tire seller address are transmitted to the remote server by the chip module. (See at least Fig. 5 disclosing dealer name and adress, Fig. 6 discloisng customer name and address, Fig. 7B/7C disclosing tire type, Fig. 8 disclosing tire number registration for DOT number, Fig 10, 11,   paragraph [0005], [0051] disclosing dealers address info when setting up an account, [0024] disclosing transmitting the information to the remote server, [0027]).

Regarding Claim 4, Oda and Ahmed teach or suggest all of the limitations of claim 2. Additionally, Ahmed discloses wherein the display module comprises a touch input interface for inputting the vehicle message, the tire message and the vehicle service preference message (Ahmed: see at least paragraph 18, 19, 33, and 93 disclosing touch input on display).

Regarding Claim 6, Oda and Ahmed teach or suggest all of the limitations of claim 1. Additionally, Ahmed discloses wherein the tire sensor setting tool comprises a lens module, the lens module scans or takes a picture of a bar code, a QR code or a number on a tire skin (Ahmed: see at least Fig. 9-11 disclosing tire sensor setting tool (e.g., device) disclosing camera to take picture of tire skin number).

Regarding Claim 7, Oda and Ahmed teach or suggest all of the limitations of claim 1. Additionally, Ahmed discloses wherein the tire sensor setting tool comprises a slut and an embedded memory, the embedded memory is plugged into the slut for storing the operation message or the vehicle service message (Ahmed: see at least paragraph [0022]).

Regarding Claim 8, Oda and Ahmed teach or suggest all of the limitations of claim 1. Additionally, Oda discloses wherein the low frequency transceiver transmits a triggering signal to the tire sensor, and the tire sensor transmits back the operation message or the vehicle service message after receiving the triggering signal (Oda: [0059] disclosing various frequency ranges for tyransmission channels, [0070]).

Regarding Claim 9, Oda and Ahmed teach or suggest all of the limitations of claim 6. Additionally, Ahmed discloses scanning or taking the picture of the number on a tire skin using the lens module; inputting the tire buyer name, the tire seller name, the tire buyer address and the tire seller address; associating the number on the tire skin, the tire buyer name, the tire seller name, the tire buyer address and the tire seller address for generating a related data; transmitting the related data to the remote server; and performing the tire recycling in accordance with the related data See at least Fig. 5 disclosing dealer name and adress, Fig. 6 discloisng customer name and address, Fig. 7B/7C disclosing tire type, Fig. 8 disclosing tire number registration for DOT number, Fig 9-11,   paragraph [0005], [0051] disclosing dealers address info when setting up an account, [0024] disclosing transmitting the .

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2010/0225464) in view of Ahmed (US 2012/0169856), and further in view of Itou (US 2003/0227379).
Regarding Claim 5, Oda and Ahmed teach or suggest all of the limitations of Claim 1. Additionally, Oda discloses wherein the tire sensor furher comprises a microcontroller module, a transmitting module and a detecting module, the transmitting module, the receiving module, and the detecting module are elctroncially connected to the microcontroller module (Oda: see at least Fig. 5, paragraph [0028], [0046]-[0048]). Neither Oda nor Ahmed expressly provides for a power module.
However, Itou discloses  a power module (Itou: see at least paragraph [0008], [0009], [0157], [0158], [0161], [0215] disclosing power supply battery to help charge the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire sensor communication system of Oda to include a power module of the tire sensor as taught in Itou because it would have allowed for the sensor to operate. See at least paragraph [0158].

Regarding Claim 10, Oda and Ahmed teach or suggest all of the limitations of Claim 1. Neither Oda nor Ahmed expressly provide for providing a tire storing area, wherein the tire storing area comprises a plurality of tire storing positions; storing a tire to one of the tire storing positions; inputting the tire storing position to the tire sensor setting tool; and transmitting the tire storing position to the tire sensor by the tire sensor setting tool, and storing the tire storing position to the storing module of the tire sensor.
providing a tire storing area, wherein the tire storing area comprises a plurality of tire storing positions; storing a tire to one of the tire storing positions; inputting the tire storing position to the tire sensor setting tool; and transmitting the tire storing position to the tire sensor by the tire sensor setting tool, and storing the tire storing position to the storing module of the tire sensor (Itou: see at least paragraph 166, 184, 186, 200, and 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire sensor communication system of Oda to include a power module of the tire sensor as taught in Itou because it would have allowed for better instruction messages as to what tire position is being referred to. See at least paragraph [0200].

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Yu (US 2018/0093537)
Tomakidi (US 2016/0325592)


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684